DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-49, 52, 53, 55-61, 63, 64, 66, 67, 70, 72-86 have been canceled. Claims 50, 51, 54, 62, 65, 68, 69, 71 are pending and under consideration. 
Applicant's arguments filed 5-24-22 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim interpretation
Contrary to pg 3 of the advisory action sent 4-5-22, SEQ ID NO: 6 contains the FPV 088 promoter (nucleotides 1-167 of SEQ ID NO: 6, aka SEQ ID NO: 1), and the start coding/coding sequence of the FPV 088 antigen (nucleotides 168-212 of SEQ ID NO: 6). It does not contain a nucleic acid sequence encoding Brachyury. SEQ ID NO: 6 must be in frame with the coding sequence for the Brachyury antigen.
SEQ ID NO: 7-9 contain SEQ ID NO: 6 plus increasing sizes of Brachyury antigen. 
Specifically, SEQ ID NO: 9 contains the FPV 088 promoter (nucleotides 1-167 of SEQ ID NO: 9), the ATG and coding sequence of the FPV 088 antigen (nucleotides 168-212 of SEQ ID NO: 9) and a 33 nt coding sequence of a Brachyury antigen (nucleotides 213-245 of SEQ ID NO: 9). 
SEQ ID NO: 9 is inferred as follows:
SEQ ID NO: 1 (167 bp) is the “promoter sequence with nucleotides 5’ of Gene FPV 088” and has no ATG start. 
Looking at Appendix A filed on 11-22-21, applicants highlighted an “ATG start” in SEQ ID NO: 2-9, 72, 73. 
Each of NO: 2-9 has the “promoter sequence” of SEQ ID NO: 1 along with increased number of nucleotides beginning with an “ATG start”.
SEQ ID NO: 3 (183 bp) clearly states the next 16 additional nucleotides are “of FPV 088”.
SEQ ID NO: 4 appears to add Brachyury coding sequences which is inferred in Appendix A which shows SEQ ID NO: 72 begins with nucleotide #2 of SEQ ID NO: 6 followed by the “ATG start”, followed by a coding region of FPV 088 (inferred by SEQ ID NO: 3), followed by “the beginning of the brachyury coding sequence underlined” (pg 5, line 6 of response filed 3-25-22). 
Each of NO: 2-9 has the “promoter sequence” of SEQ ID NO: 1 along with increased number of nucleotides encoding an “ATG start”, an ATG start plus addition of 13 nucleotides of FPV 088. 
       SEQ ID NO: 9 (245 nt) is SEQ ID NO: 6 (212 nt) plus an additional 23 nucleotides encoding Brachyury. Put another way, SEQ ID NO: 9 contains the FPV 088 promoter of SEQ ID NO: 1 (1-167) and encodes FPV 088 antigen (168-212) in frame with 33 nucleotides encoding a Brachyury antigen (213-245). 
Written Description
Claims 50, 51, 54, 62, 65, 68, 69, 71 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 50 is drawn to an expression cassette comprising a nucleotides 2-212 of the nucleic acid sequence of SEQ ID NO: 6 operably linked to a nucleic acid sequence encoding a Brachyury antigen, wherein the expression cassette is capable of expressing “said fusion protein comprising a FPV 088 antigen and a Brachyury antigen in a cell infected with a poxvirus”. 
i) The specification lacks written description for excluding the first nucleotide of SEQ ID NO: 6 as newly required in claim 50. 
SEQ ID NO: 6 is the FPV 088 promoter (nucleotides 1-167 of SEQ ID NO: 6, aka SEQ ID NO: 1), and the ATG and coding sequence of the FPV 088 antigen (nucleotides 168-212 of SEQ ID NO: 6) (see inferred numbering discussion above). It does not contain a nucleic acid sequence encoding Brachyury. SEQ ID NO: 6 must be in frame with the coding sequence for the Brachyury antigen. The specification does not contemplate excluding the first nucleotide as claimed. 
SEQ ID NO: 9 contains the FPV 088 promoter (nucleotides 1-167 of SEQ ID NO: 9), the ATG and coding sequence of the FPV 088 antigen (nucleotides 168-212 of SEQ ID NO: 9) and 33 nucleotides encoding a Brachyury antigen (nucleotides 213-245 of SEQ ID NO: 9) (see inferred numbering discussion above). The specification does not contemplate deleting the first nucleotide of SEQ ID NO: 6 or the FPV088 promoter of SEQ ID NO: 1. 
Applicants point to SEQ ID NO: 72 and state it includes the FPV 088 promoter and 45 additional nucleotides comprising the “atg” and subsequence portion of the FPV088 coding region (pg 4, last 4 lines) then say it SEQ ID NO: 72 does not contain nucleotide 1 of SEQ ID NO: 6. Put another way, nucleotides 1-166 of SEQ ID NO: 72 are equivalent to 2-167 of SEQ ID NO: 6. However, applicants do not contemplate simply linking nucleotides 2-212 of SEQ ID NO: 6 to an brachyury coding sequence. 
At best, applicants contemplate making/using an FPV088 promoter that is SEQ ID NO: 1 (which is also nucleotides 1-167 of SEQ ID NO: 6 or 9) or nucleotides 2-167 of SEQ ID NO: 1, i.e. nt 1-166 of SEQ ID NO: 72 or 73. The FPV088 promoter is operably linked to a sequence encoding a fusion protein comprising an FPV088 antigen (i.e. nt 168-212 of SEQ ID NO: 6 or 9; nt 167-211 of SEQ ID NO: 72 or 73) operably linked to a Brachyury antigen (nt 213-245 of SEQ ID NO: 9; nt 212-244 of SEQ ID NO: 72 or 73). 
Claim 51 has been included because it is not readily apparent applicants contemplated removing nucleotide 1 from SEQ ID NO: 7, 8 or 9 as claimed. 
Response to arguments
Applicants do not adequately address this in their discussion of support for claim 50 as amended. 

NOTE for claim 51:
SEQ ID NO: 6-9 share the same nucleotides at positions 1-212, i.e. nucleotides 1-167 are the FVP088 promoter (aka SEQ ID NO: 1) and nucleotides 168-212 encode the FVP088 antigen. SEQ ID NO: 7-9 have additional nucleotides encoding a Brachyury antigen. therefore, an expression cassette comprising SEQ ID NO: 7, 8, or 9 of claim 51 comprises SEQ ID NO: 6. 

ii) The specification lacks written description for an expression cassette that comprises nucleotides 2-212 of SEQ ID NO: 6 and encodes a fusion protein comprising the amino acid sequence of SEQ ID NO: 18, 29, 22… …or 71 as required in claim 62 or SEQ ID NO: 18 or 19 as required in claim 65. The response filed 5-24-22 fails to provide any indication that nucleotides 168-212 of SEQ ID NO: 6 encode the FPV088 antigen portion of SEQ ID NO: 18, 29, 22… …or 71 as required in claim 62. There is no evidence that nucleotides 168-212 of SEQ ID NO: 6 (45 nt encoding 15 amino acids) encode the FVP088 antigen portion of the fusion protein encoded by SEQ ID NO: 18, 29, 22… …or 71. In fact, the first 15 amino acids of SEQ ID NO: 18 are different than the first 15 amino acids of SEQ ID NO: 22 or 23 which are different than the first 15 amino acids of SEQ ID NO: 26. So SEQ ID NO: 18, 22, 23, 26, etc. cannot ALL be encoded by nucleotides 168-212 of SEQ ID NO: 6. Therefore, claims 62 and 65 lack written description. NOTE: It is unclear why the SEQ ID NOs in claim 62 are not in order. 

NOTE for claim 68 and 69:
SEQ ID NO: 6 (212 nt) has the same nucleotides at positions 1-212 as SEQ ID NO: 72 and 73, i.e. nucleotides 1-167 are the FVP088 promoter (aka SEQ ID NO: 1) and nucleotides 168-212 encode the FVP088 antigen. SEQ ID NO: 72 and 73 have additional nucleotides encoding a Brachyury antigen. therefore, an expression cassette comprising SEQ ID NO: 72 or 73 of claim 68 and 69 comprises SEQ ID NO: 6.

Indefiniteness 35 U.S.C. 112(b)
Claims 50, 51, 54, 62, 65, 68, 69, 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “said fusion protein comprising a FPV08 antigen and a Brachyury antigen” in claim 50 lacks antecedent basis. 

Claim Rejections - 35 USC § 102
Claims 50, 51, 71 as newly amended are rejected under 35 U.S.C. 102a1 as being anticipated by Chen (CN 101775410). This rejection has been revived in view of the amendment.
Chen taught a fowlpox shuttle vector comprising SEQ ID NO: 3 (AYG87016) which is described as “TKR nucleotide sequence, with a total length of 679 bp, including the 214 bp nucleotide sequence of the TK gene and the 465 bp nucleotide sequence downstream of the TK gene.” Nucleotides 432-643 of SEQ ID NO: 3 described by Chen are 100% identical to nucleotides 1-212 of SEQ ID NO: 6 (see alignment below). Nucleotides 432-676 of SEQ ID NO: 3 are 99.9% identical to applicants’ SEQ ID NO: 9 (245 nucleotides in length; see 2nd alignment below); therefore, nucleotides 644-676 of SEQ ID NO: 3 of Chen inherently MUST encode a Brachyury antigen as required in claim 50. The expression cassette described by Chen is capable of expression in a cell infected with a poxvirus as required in claim 50 because it has the same structure as the one described by applicants. 

    PNG
    media_image1.png
    378
    624
    media_image1.png
    Greyscale

It is assumed the single nucleotide difference is a typographical error; therefore, claim 51 has been included because nucleotides 432-676 of SEQ ID NO: 3 of Chen are 100% identical to SEQ ID NO: 9. 


    PNG
    media_image2.png
    831
    468
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    877
    448
    media_image3.png
    Greyscale

	Claim 71 has been included because Chen put the cassette into a fowlpox viral vector (Example 2). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 50, 51, 71 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 101775410).
This rejection assumes Chen did not teach SEQ ID NO: 9. 
Chen taught a fowlpox shuttle vector comprising SEQ ID NO: 3 (AYG87016) which is described as “TKR nucleotide sequence, with a total length of 679 bp, including the 214 bp nucleotide sequence of the TK gene and the 465 bp nucleotide sequence downstream of the TK gene.” Nucleotides 432-643 of SEQ ID NO: 3 described by Chen are 100% identical to nucleotides 1-212 of SEQ ID NO: 6 (see alignment above). Nucleotides 432-676 of SEQ ID NO: 3 are 99.9% identical to applicants’ SEQ ID NO: 9 (245 nucleotides in length; see 2nd alignment below); therefore, nucleotides 644-676 of SEQ ID NO: 3 of Chen inherently MUST encode a Brachyury antigen as required in claim 50. The expression cassette described by Chen is capable of expression in a cell infected with a poxvirus as required in claim 50 because it has the same structure as the one described by applicants. 
It is assumed for this rejection that the single nucleotide difference between SEQ ID NO: 9 and nucleotides 432-676 of SEQ ID NO: 3 by Chen means Chen did not teach a sequence that is 100% identical to SEQ ID NO: 9 as required in claim 51 (see 2nd alignment above). 
However, it was well-within the purview of the ordinary artisan at the time of filing to modify a nucleotide in a coding sequence for various reasons, i.e. redundancy of amino acid code, codon-optimization for the species of cell, or substitution mutation. 
Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a cassette comprising SEQ ID NO: 9 in which the 2nd to last T has been changed to A. Those of ordinary skill in the art at the time of filing would have been motivated to change the A to T for codon optimization or mutation. 
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 101775410) as applied to claims 50, 51, 71 further in view of Bancel (2014/0221465).
Chen taught a fowlpox shuttle vector comprising SEQ ID NO: 3 (AYG87016) which is described as “TKR nucleotide sequence, with a total length of 679 bp, including the 214 bp nucleotide sequence of the TK gene and the 465 bp nucleotide sequence downstream of the TK gene.” Nucleotides 432-643 of SEQ ID NO: 3 described by Chen are 100% identical to nucleotides 1-212 of SEQ ID NO: 6 (see alignment above). Nucleotides 432-676 of SEQ ID NO: 3 are 99.9% identical to applicants’ SEQ ID NO: 9 (245 nucleotides in length; see 2nd alignment below); therefore, nucleotides 644-676 of SEQ ID NO: 3 of Chen inherently MUST encode a Brachyury antigen as required in claim 50. The expression cassette described by Chen is capable of expression in a cell infected with a poxvirus as required in claim 50 because it has the same structure as the one described by applicants. 
Chen did not teach the Brachyury antigen was encoded by SEQ ID NO: 15 as required in claim 54. 
However, Bancel taught a Brachyury antigen that was 99.8% identical to SEQ ID NO: 15. 

    PNG
    media_image4.png
    579
    473
    media_image4.png
    Greyscale

Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a cassette comprising SEQ ID NO: 6 as described by Chen and operably link it to the nucleic acid sequence of SEQ ID NO: 30883 of Bancel. Those of ordinary skill in the art at the time of filing would have been motivated to replace nucleotides 644-676 of SEQ ID NO: 3 of Chen with nucleotides 473-1777 of SEQ ID NO: 30883 of Bancel to express a fusion protein comprising a full length Brachyury. Those of ordinary skill in the art at the time of filing would have been motivated to change the 3 mismatches in nucleotides 473-1777 for codon optimization or mutation.
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Claims 62 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 101775410) as applied to claims 50, 51, 71 further in view of Cargill (2007/0042382).
Chen taught a fowlpox shuttle vector comprising SEQ ID NO: 3 (AYG87016) which is described as “TKR nucleotide sequence, with a total length of 679 bp, including the 214 bp nucleotide sequence of the TK gene and the 465 bp nucleotide sequence downstream of the TK gene.” Nucleotides 432-643 of SEQ ID NO: 3 described by Chen are 100% identical to nucleotides 1-212 of SEQ ID NO: 6 (see alignment above). Nucleotides 432-676 of SEQ ID NO: 3 are 99.9% identical to applicants’ SEQ ID NO: 9 (245 nucleotides in length; see 2nd alignment below); therefore, nucleotides 644-676 of SEQ ID NO: 3 of Chen inherently MUST encode a Brachyury antigen as required in claim 50. The expression cassette described by Chen is capable of expression in a cell infected with a poxvirus as required in claim 50 because it has the same structure as the one described by applicants. 
Chen did not teach the FVP088+Brachyury antigen fusion protein was the amino acids of SEQ ID NO: 18 as required in claims 62 and 65.
However, Cargill taught a FVP088+Brachyury antigen fusion protein comprising amino acids SEQ ID NO: 18 as required in claims 62 and 65. 

    PNG
    media_image5.png
    835
    622
    media_image5.png
    Greyscale

Thus it would have been obvious to those of ordinary skill in the art at the time of filing to make a cassette comprising SEQ ID NO: 6 as described by Chen encoding the amino acid sequence of SEQ ID NO: 773 of Cargill which is 98.8% identical to SEQ ID NO: 18. Those of ordinary skill in the art at the time of filing would have been motivated to replace nucleotides of SEQ ID NO: 3 with nucleotides encoding SEQ ID NO: 30883 of Bancel to express a FVP088-Brachyury fusion protein. Those of ordinary skill in the art at the time of filing would have been motivated to change the 1 mismatch because it is a conservative mismatch.
Thus, Applicants’ claimed invention as a whole is prima facie obvious in the absence of evidence to the contrary. 

Conclusion
No claim is allowed. 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on 571-272-0735.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632